          Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 1 of 8




 1   DUANE MORRIS LLP                            DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)            L. Norwood Jameson (GA SBN 003970)
 2   dsbartow@duanemorris.com                    Admitted Pro Hac Vice
     Nicole E. Grigg (SBN 307733)                wjameson@duanemorris.com
 3   negrigg@duanemorris.com                     Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                         Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                    mcgaudet@duanemorris.com
     Telephone: 650.847.4146                     David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                     Admitted Pro Hac Vice
                                                 dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                            John R. Gibson (GA SBN 454507)
     Joseph A. Powers (PA SBN 84590)             Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                       jrgibson@duanemorris.com
     japowers@duanemorris.com                    Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)           Admitted Pro Hac Vice
     Admitted Pro Hac Vice                       jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                   1075 Peachtree NE, Suite 2000
     30 South 17th Street                        Atlanta, GA 30309
10   Philadelphia, PA 19103                      Telephone: 404.253.6900
     Telephone: 215.979.1000                     Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     CISCO SYSTEMS, INC.
13
                           IN THE UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN JOSE DIVISION
16
     FINJAN, INC., a Delaware Corporation,        Case No.: 5:17-cv-00072-BLF-SVK
17
                         Plaintiff,               REPLY IN SUPPORT OF CISCO
18                                                SYSTEMS, INC.’S MOTION TO STRIKE
           v.                                     PORTIONS OF FINJAN’S AMENDED
19                                                EXPERT REPORT ON INFRINGEMENT
                                                  OF PATENT NO. 7,647,633
20   CISCO SYSTEMS, INC., a California
     Corporation,                                  Date:        April 21, 2020
21                                                 Time:        10:00 a.m.
                         Defendant.                Courtroom:   6, 4th Floor
22                                                 Judge:       Hon. Susan Van Keulen
23

24
                                             REDACTED
25

26

27

28

       CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                    CASE NO. 5:17-CV-00072-BLF-SVK
             Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 2 of 8




 1                                           TABLE OF ABBREVIATIONS

 2
         Plaintiff Finjan, Inc.                                                        Finjan or Plaintiff
 3       Defendant Cisco Systems, Inc.                                                 Cisco or Defendant
 4       Operative Infringement Contentions                                            OICs
         Mobile Protection Code                                                        MPC
 5       Cisco’s Motion for Summary Judgment (Dkt. 378)                                Cisco MSJ
         Cisco’s Motion to Strike Portions of Finjan’s Amended Expert Report on        Motion
 6       Infringement of Patent No. 7,647,633 (Dkt. 492)
 7       Sealed Order Granting In Part And Denying In Part Ciscos Motion For           MSJ Order
         Partial Summary Judgment Of Non-Infringement (Dkt. 487)
 8       Transcript of the February 19, 2019 Deposition of Matthew Watchinski          Ex. 1
         Declaration of Nicole Grigg in Support of Defendant Cisco Systems, Inc.’s     Grigg Decl.1
 9       Reply in Support of Motion to Strike Portions of Finjan’s Amended Expert
         Report on Infringement of Patent No. 7,647,633
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Grigg Declaration unless otherwise stated.
28

          CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                       CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 3 of 8




 1          Despite the confusion sown by Finjan’s Opposition, the issue before this Court is

 2   straightforward. The question Judge Freeman referred to this Court is whether Finjan’s OICs have

 3   disclosures corresponding to each of the 7 items on which Finjan relied at summary judgment. In

 4   response to the parties’ dispute over whether these are new theories beyond the scope of Finjan’s

 5   OICs, Judge Freeman instructed Finjan to return to this Court for permission to make what it alleges

 6   are simple substitutions from its OICs. Dkt. 419, 1/9/20 Trans. at 120:6-11. In its Opposition,

 7   Finjan concedes that the 4 items on which summary judgment was granted are “moot,” and makes

 8   no showing of corresponding disclosures in the OICs. Remarkably, Finjan extends its “mootness”

 9   argument to the 3 surviving components: “arguments regarding the phrases

10                                      are moot issues because Finjan has served amended expert reports

11   that use language that track the operative infringement contentions.” Opp. at 10. This is precisely

12   the dispute that Judge Freeman referred to this Court to address—whether the 3 remaining

13   component theories “have a corresponding functionality in the [OICs].” MSJ Order at 4..

14          Finjan cannot show where its OICs put Cisco on notice that its experts might opine that

15   something corresponding to a                                                    are the MPC. Under

16   the case law, infringement contentions are the roadmap for what Cisco must defend itself against.

17   Simply put, Finjan did not put Cisco on fair notice that Finjan was accusing

18                                  as being the MPC in Claim 14. Nothing in the OICs maps to these

19   new theories. Finjan should not be allowed to accuse these components in this case.

20          A.      Cisco’s Motion is Procedurally Proper

21          Finjan is incorrect that Cisco’s motion is procedurally improper. Judge Freeman’s summary

22   judgment Order states, “If, however, Finjan is unable to show that the functionalities

23   corresponding to the codenames were included in its operative infringement contentions, the

24   Court would entertain that dispute in a motion in limine.” MSJ Order at 4 (citing to Dkt. 419, 1/9/20

25   SJ hearing transcript at 159:14-17) (emphasis added). During the summary judgment hearing, Judge

26   Freeman stated, and Finjan counsel confirmed, that this Court would make that initial determination

27   whether the functionality corresponding to the codenames were included in the operative

28   infringement contentions. For example, Finjan’s counsel (Paul Andre) stated, “We have an issue
                                                     1
        CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                     CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 4 of 8




 1   obviously with the expert reports. We will be bringing that to Judge Van Keulen, obviously, unless

 2   we can work it out.” Dkt. 419, 1/9/20 Trans., 158:23-25. Judge Freeman then stated, “I am hoping

 3   there are a limited number of disputed areas, and you will just give her [Judge Van Keulen] chapter

 4   and verse, as you will to Mr. Jameson, of where your reference is to the contentions.” Id. at 159:7-

 5   10. See also id. at 51:4-6 (“So this substitution needs to happen, and if you can’t agree on it, you

 6   will go back to her [Judge Van Keulen].”), 51:19-21 (“So that’s just the way it is. It will go to Judge

 7   Van Keulen if there’s an objection…”), 120:6-11 (quoted above). It is clear from the summary

 8   judgment proceedings that this Court is to decide this dispute, the outcome of which is to be

 9   enforced via a motion in limine before Judge Freeman. Finjan is also incorrect that Cisco’s motion

10   “seeks to prevent what [Cisco] believes Dr. Medvidovic might testify about.” Opp. at 5. The dispute

11   is precisely what Judge Freeman described: whether the three MPC infringement theories that

12   survived summary judgment are disclosed in the OICs.

13          B.       The OICs Do Not Support The Theories That Survived Summary Judgment
14          Finjan attempt to reframe the dispute as an issue of whether any of the expert reports contains

15   language that “tracks” the OICs. In other words, Finjan seeks a way out by having its expert retreat

16   to generic language that can be located somewhere in Finjan’s OICs. This effort simply ignores the

17   long procedural history of this dispute, including Finjan’s earlier motion to amend, and the effect of

18   Judge Freeman’s MSJ Order. Only 3 specific components are still alive in this case as accused

19   MPC. Finjan did not rely on the generic language in its reports to avoid summary judgment, but on

20   the specific items at issue in this motion. The issue now before the Court is whether the generic

21   placeholders cherry picked from the OICs are sufficient under the law and in the context of the OICs

22   themselves to have put Cisco on notice of the three MPC component theories that survived summary

23   judgment. The answer is no.

24                   1.     The Dispute Regarding The 3 Surviving Items Is Not “Moot”.

25          Finjan is wrong that Finjan’s latest amended expert reports – in which it just pasted the

26   generic language from its operative contentions verbatim into the report – resolved all issues

27   regarding the codename phrases. Opp. at 10. Finjan concedes, as it must, that only three of the

28   seven items –                                           – survived Cisco’s motion for summary
                                                        2
        CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                     CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 5 of 8




 1   judgment (Opp. at 6). Judge Freeman’s MSJ Order confirmed that Finjan must “show that the

 2   functionalities corresponding to the codenames were included in its operative infringement

 3   contentions” (MSJ Order at 4), which it cannot.

 4          Finjan attempts to map                     to the generic “virtual environment agent”. Finjan

 5   cites to no evidence (from documents, or from fact or expert witness) that the disclosure of the

 6   genericized phrase “virtual environment agent” corresponds to                       Counsel’s say-so

 7   cannot be enough; otherwise, the Local Rules would have no teeth. Nor could Finjan have presented

 8   such evidence, as Finjan twice proves in its own Opposition. First, Finjan confirms that its expert

 9   reports actually included the phrase “virtual environment agent,” but those cites never link the

10   “virtual environment agent” with the                    Opp. at 3. Second, Finjan cites its expert’s

11   testimony that “Cisco may not transmit the entire virtual environment agent, but it transmits things

12   used to configure . . .” Opp. at 3. Again, that testimony says nothing about a

13   Moreover, far from helping Finjan, this is classic expert deposition equivocation, between what may

14   or may not be transmitted and what might be the “virtual environment agent,” confirming that the

15   “viral environment agent” (whatever it is) is partially transmitted. This soundbite sheds no light on

16   the very specific component called a                    (which is never transmitted, even in part).

17   Cisco MSJ at 15. Ironically, even Finjan’s use of this broad language would not encompass the

18               or. Cisco’s engineer Matthew Watchinski explained that Threat Grid does not have an

19

20                                   See Ex. 1 at 48:17-23. In other words, even in genericized form,

21   Finjan is using a term that would not capture something in Threat Grid, much less correspond to a

22   very specific component like the                     Finjan’s detour to its expert reports and

23   deposition testimony only hurts its cause, and it certainly does not answer the questions of whether

24   the OICs put Cisco on notice that Finjan was accusing the                  , either by name or

25   function. Likewise, Finjan had no answer to the fact that the Court specifically rejected (by name)

26   any attempt to amend the expert reports to include elements specific to           Motion at 10.

27          Finjan’s argument on the other two elements is even weaker. Finjan attempts to map

28                              to the generic “parameters to run the sample file or URL.” Opp. at 10.
                                                      3
        CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                     CASE NO. 5:17-CV-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 6 of 8




 1   As explained in Cisco’s Motion, “parameters to run the sample file or URL” could be sent from

 2   anywhere, and they encompass the API theory Finjan abandoned. It does not denote any component

 3   with specificity, and certainly not an existing component of a sandbox. And, again the proof is in

 4   the MSJ Order: this is the same generic phrase that Finjan said also disclosed 3 of the items on

 5   which summary judgement was granted:

 6   Motion at 10. These items are of such different character that some were eliminated as a matter of

 7   law.

 8                  2.      No Disclosure of Alleged MPC Already resident at the Cisco sandbox.

 9           Finjan argues the transmission of MPC is only “one way infringement occurs for Claim 14”

10   but another way is “a stationary virtual environment agent within a virtual environment (e.g., a

11   sandbox).” Id. at 7. Again, this one-off reference in the OICs to “virtual environment agent” is not

12   notice of a standalone sandbox-only theory apart from Finjan’s MPC transmission theories. Motion

13   at 9-10. Finjan has no answer to the fact that the OICs disclose the “virtual environment agent”

14   (like everything else) as being transmitted to the sandbox and then executed there.

15           Finally, Finjan’s reference to the ruling in the March 20, 2020 MSJ Order that Claim 14 does

16   not require MPC to be transmitted does not retroactively create an accusation against such an

17   accused product in the OICs. Indeed, at the time of the OICs, Finjan was telling the Court the

18   opposite, namely that “because Claim 14 specifically recites a ‘mobile code executor’ … the mobile

19   aspect of the code is written in the claims already, [and] the construction does not require the term

20   ‘mobile.’” Dkt. 155 at 1; Cisco MSJ at 13. This position is consistent with the OIC’s claim 14

21   treatment of the “virtual environment agent”. The OIC’s reference the phrase only three times, and

22   none asserts that the virtual environment agent is a component already at the Cisco sandbox. The

23   first reference in the OIC’s to “virtual environment agent” in the context of claim 14 is that the

24   “virtual environment agent (mobile protection code)” is caused to be executed within the virtual

25   environment. See, e.g., Opp. Ex. 4 (Appx. C1) at 35 (“Cisco AMP for Networks meet the recited

26   claim language because Cisco AMP for Networks cause a virtual environment agent (mobile

27   protection code) to be executed within the virtual environment running Windows operating system

28   …)”. The second reference follows immediately after the first and states only that “the virtual
                                                   4
        CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                     CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 7 of 8




 1   environment agent will process one or more operations …” Id. There is no assertion that this

 2   “virtual environment agent” is a fixed part of the sandbox. And in fact, as explained in Cisco’s

 3   motion, these vague references to the virtual environment agent are directly followed by Finjan’s

 4   contentions that MPC is not something that is already resident at the sandbox but rather something

 5   transmitted to the sandbox, for example by the AMP Gateway products:

 6         If the code is executable, Cisco AMP for Networks packages information pertaining to the
           executable and information pertaining to tasks and relevant parameters and transmits it to
 7         Threat Grid and/or Talos for further analysis. The code and information pertaining to the task
           and parameters relevant to Threat Grid and/or Talos is the mobile protection code.”
 8
     Id. Consistent with this statement, Finjan’s third reference is where MPC is transmitted:
 9
           Cisco AMP for Networks contain a scheduler which retrieves, from an virtual environment
10         component pool, a virtual environment agent for monitoring and detecting code that perform
           suspicious changes to the operating system and sends it to the virtual environment, thereby
11         causing mobile protection code to be communicated to at least one information-destination of
           the downloadable-information.
12

13   Id. Whether viewed individually or in their larger context, Finjan’s one-off references to a “virtual

14   environment agent” in the contentions did not put Cisco on notice of a sandbox-only theory in

15   compliance with the local patent rules. DSS Tech. Mgmt. v. Apple, Inc., 2020 U.S. Dist. LEXIS

16   6177 at *23-25 (N.D. Cal. 1/14/20).

17          Finally, Finjan asserts it provided notice via a “separate infringement chart in its

18   Infringement Contentions that accused Threat Grid alone of infringing.” Opp. at 9 (citing Opp. Ex.

19   6). But the chart itself contradicts this position, as the accusations in that chart involve Cisco

20   Gateway Products, just like the other charts. As Cisco explained in its Motion, this Threat Grid

21   contention defines “Cisco Threat Grid” as including (i) “any related subscriptions such as AMP”, (ii)

22   “Cisco Threat Gird in combination with outer Cisco appliances and/or cloud-based products and/or

23   services (such as Cisco AMP for Networks …”) and (iii) Cisco Threat Grid in combination with

24   Talos technology.” Opp., Ex. 6 at 1. As shown in Cisco’s Motion, while Finjan labels Chart C3 as a

25   ThreatGrid-only infringement chart, the allegations quickly morph into allegations that depend on

26   other Cisco appliances, such as AMP. The citations in Finjan’s Threat Grid contention are

27   substantively identical to the allegations in the AMP Gateway Cloud product contentions, and do not

28   disclose any Cisco Sandbox-only MPC theories. Motion at 6-7.
                                                   5
        CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                     CASE NO. 5:17-CV-00072-BLF-SVK
         Case 5:17-cv-00072-BLF Document 524 Filed 04/15/20 Page 8 of 8




 1
     Dated: April 15, 2020                    Respectfully submitted,
 2

 3                                            /s/ Nicole E. Grigg
                                              Nicole E. Grigg
 4                                            DUANE MORRIS LLP
 5                                            Email: negrigg@duanemorris.com
                                              D. Stuart Bartow
 6                                            Email:dsbartow@duanemorris.com
                                              2475 Hanover Street
 7                                            Palo Alto, CA 94304-1194
                                              Telephone: 650.847.4146
 8                                            Facsimile: 650.847.4151

 9                                            L. Norwood Jameson (admitted pro hac vice)
                                              Email: wjameson@duanemorris.com
10                                            Matthew C. Gaudet (admitted pro hac vice)
                                              Email: mcgaudet@duanemorris.com
11                                            David C. Dotson (admitted pro hac vice)
                                              Email: dcdotson@duanemorris.com
12                                            Jennifer H. Forte (admitted pro hac vice)
                                              Email: jhforte@duanemorris.com
13                                            1075 Peachtree Street, Ste. 2000
                                              Atlanta, GA 30309
14                                            Telephone: 404.253.6900
                                              Facsimile: 404.253.6901
15
                                              Joseph A. Powers (admitted pro hac vice)
16                                            Email: japowers@duanemorris.com
                                              Jarrad M. Gunther (admitted pro hac vice)
17                                            jmgunther@duanemorris.com
                                              30 South 17th Street
18                                            Philadelphia, PA 19103
                                              Telephone: 215.979.1000
19                                            Facsimile: 215.979.1020

20                                            Attorneys for Defendant
                                              CISCO SYSTEMS, INC.
21

22

23

24

25

26

27

28
                                             6
      CISCO’S REPLY IN SUPPORT OF MTN. TO STRIKE AMENDED EXPERT REPORT ON INFRINGEMENT
                                   CASE NO. 5:17-CV-00072-BLF-SVK
